Order denying defendant’s motion to vacate the service of a summons and complaint, and to declare null and void the warrant of attachment herein, affirmed, with ten dollars costs and disbursements, with leave to appellant to answer within ten days from the entry of the order hereon. The stipulation of September 1, 1939, signed by the defendant’s attorney, is to be considered in connection with the stipulation of August 30, 1939, signed by the defendant in person. The two stipulations, when read together, establish a general appearance on the part of the defendant and preclude inquiry into the validity or invalidity of the service of process on the defendant in person. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.